Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 10, 852, 721). 

 
1 and 14. Smith teaches a method and a system  of creating a simulation scenario definition to simulate behavior of an autonomous vehicle, the method comprising: by a computing device: identifying an event on which a simulation scenario definition is to be based, identifying one or more log files associated with the event, wherein the log files comprise data that is collected by one or more sensors of an autonomous vehicle while experiencing the event and logged by the autonomous vehicle to one or more data stores (col 2 line 63- 20) the event here considered as a driving scenario within an environment where surrounding objects are simulated based on the sensor data from the car, the objects include, pedestrians,  bicycle, lamp post, curves etc, parsing the one or more log files in a time-sequential order and populating the simulation scenario definition with information from the identified log files until an event trigger is detected, identifying an actor from one or more of the log files, inferring a shape of the actor, generating one or more simulated tracks that includes the inferred shape for the actor, and adding the simulated tracks to the simulation scenario definition (col 3, lines 27-40, col 4, lines 1-10), the data collected from the surroundings used as a perception data to evaluate whether a pedestrian present or a bicycle is present on the road, based on that a prediction is made by the autonomous vehicle for the motion planning.  

2 and 15. The method of claim 1, further comprising using a simulation system to generate a data set from a simulated environment by operating a virtual vehicle in the simulated environment wherein a trajectory of the virtual vehicle is defined by the simulation scenario definition (col 4, lines 5-25).  

3 and 16. The method of claim 1, wherein populating the simulation scenario definition with information from the identified log files comprises populating the simulation scenario definition within information pertaining to a pose of the autonomous vehicle (col 5, lines 20-35).  

4 and 17. The method of claim 1, wherein populating the simulation scenario definition with information from the identified log files comprises populating the simulation scenario definition within information pertaining to a velocity of the autonomous vehicle (col 5, lines 45-54).  

5 and 18. The method of claim 1, wherein identifying an actor from one or more of the log files comprises receiving an indication of the actor from a user (col 5, lines 55- col 6, lines 10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-13 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 10, 852, 721), in view of Cai et al (US 11,409,304).

Claims 6-13 and 19-26. Smith teaches the object recognition including pedestrians, bicycles, landmarks or any other objects that can potentially be considered as perceptions, however Smith does not go into detail of process of recognizing such objects using certain method of using multiple polygons and various shapes to differ from one object to another; Cai teaches a topology feature of object recognizing using polygons , a tope down feature that compares the recognition of the objects as a perception to determine various shape, colors; shape colors and the category are differentiated; these shapes and category identified are pertaining to the vehicle; and the top down topology determines the proper identification of the object which is considered as scoring factor (col 17, lines 62- col 18, lines 15, top down topology col 18, lines 7-15 and col 17, lines 1-35); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to modify Smith by Cai to provide a method of identifying certain objects and category for the autonomous vehicle and provide a warning based on the threshold value that is factored in.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619